Citation Nr: 9909148	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-09 456	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased rating for service connected 
postoperative dislocation of the left shoulder, currently 
evaluated as 30 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from April 1959 to March 1961 
and from July 1961 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 20 
percent for a postoperative dislocation of the left shoulder.  
This case was previously before the Board in September 1997, 
and was remanded to the RO for further evidentiary 
development.  The Board is satisfied that the requested 
development has been accomplished.  By October 1998 decision, 
the RO granted an increased rating of 30 percent for the 
veteran's postoperative dislocation of the left shoulder, 
effective from June 1995, the date of the outpatient 
treatment record associated with the veteran's current claim.  
The veteran has continued his appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's service-connected postoperative dislocation 
of the left (minor arm) shoulder is manifested by recurrent 
subluxation and dislocation, degenerative arthritis, and 
limitation of abduction and forward flexion to less than 25 
degrees, with pain.  

3.   Evidence of nonunion of the humerus or flail joint is 
not demonstrated.  





CONCLUSION OF LAW

A 40 percent rating for a postoperative dislocation of the 
left shoulder is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 4.7, 4.55, 4.71a, 
Diagnostic Codes 5003, 5200, 5201, 5202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereinafter "the Court") 
has held that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
The Board is also satisfied that all relevant facts for the 
veteran's claim have been properly developed and that no 
further assistance is required in order to comply with the 
duty to assist mandated in 38 U.S.C.A. § 5107.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

Factual Background

The veteran contends that his left shoulder disability is 
more severely disabling than the current rating indicates.

Service medical records reveal that in February 1962, the 
veteran reported a three year history of reversible anterior 
subluxation in the left shoulder.  Examination at that time 
showed anterior dislocation of the left shoulder with early 
degenerative changes in the humeral head.  The assessment was 
recurrent dislocation of the anterior left shoulder.  In 
March 1962, the veteran underwent "Putti-Platt type" 
surgery on the left shoulder.  In March 1970 he reported a 
history of recurrent anterior dislocation of the left 
shoulder.  On a Report of Medical History prepared in 
conjunction with his discharge from service, the veteran 
reported having a painful or "trick" shoulder and indicated 
that he was right-handed.  On his May 1970 discharge 
examination, it was noted that he had subluxation of the left 
shoulder with chronic anterior dislocation.  

By rating decision of December 1970, the RO granted service 
connection and a noncompensable rating for post-operative 
dislocation of the left shoulder with continued subluxation.  

In December 1971, the Board granted an increased rating of 20 
percent for postoperative residuals of a dislocation of the 
left shoulder pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5202.  This was primarily based on a finding that the 
disability of the left (minor) shoulder was manifested by 
residuals of surgery for recurrent dislocations of the 
shoulder, including atrophy of the deltoid muscles, and 
tenderness on external rotation and partial subluxation.  
Other than for a period of convalescence following surgery in 
1972, when a temporary 100 percent rating was assigned, the 
veteran's left shoulder disorder remained evaluated as 20 
percent disabling until his current appeal.  (As mentioned in 
the Introduction, a 30 percent rating was assigned in October 
1998, effective from June 1995.)

In June 1995, the veteran filed a claim for an increased 
evaluation for his service connected left shoulder.

A June 1995 VAMC outpatient treatment record showed that the 
veteran had severe irreversible left shoulder instability.  
It was noted he was disabled from doing any work with the 
left arm, and that he was not a good surgical candidate due 
to his heart trouble.

On VA examination in July 1995, the veteran reported a 
history of dislocating his left shoulder in early 1960 when 
he grabbed a heavy oxygen cylinder that was falling.  This 
was surgically repaired.  He reported that in the early 
1970's he began having more problems, including pain and some 
limited mobility.  In 1972, he had a second repair and 
tightening of the shoulder capsule.  The veteran reported 
that this second repair produced some improvement, but his 
shoulder joint was still loose and had a tendency to 
dislocate downward, forward, or both, especially if he rolled 
over on it at night.  He described pain in the shoulder which 
was distressing.  He stated that he and his wife had been 
able to put the shoulder joint back into place without any 
major complications.  He reported having pain that involved 
the whole left shoulder, with some continuance of the pain 
down the left upper extremity, but not in a nerve root 
pattern.  He reported no sensory changes or paresthesia.  It 
was noted that due to his coronary disease, he had been 
unemployed for the past four years.  

Examination of the shoulder girdle itself, revealed it was 
grossly symmetric, except for a slightly diminished overall 
muscle mass of the left shoulder as compared to the right.  A 
3/8 inch downward separation between the glenoid fossa and 
the head of the humerus was noted.  The head of the humerus 
could be dislocated forward approximately 1/2 inch and was 
easily replaced.  The examiner noted that this constituted an 
instability of the shoulder, which the veteran described as 
being quite painful.  There was no swelling or other 
deformity.  The veteran had a slightly slanting scar on the 
anterior left shoulder, 4 inches in length and 1/2 inch in 
width, that was noted to be an operative scar, well healed, 
nonsymptomatic.  There was no loss of muscle mass of the mid-
upper arm or the forearm.  Both mid-biceps and triceps 
measurements were 12 3/4 inches in circumference.  The right 
forearm was 12 inches in circumference and the left forearm 
was 11 3/4 inches in circumference.  There were no sensory 
changes and the tendon reflexes were normal.  Range of motion 
of the left shoulder showed that flexion was to 170 degrees, 
extension to 0 degrees, hyperextension to 20 degrees with 
minimal forward dislocation of the shoulder, internal 
rotation to 80 degrees, external rotation to 80 degrees, and 
abduction to 160 degrees.  The diagnosis was:

[s]tatus [postoperative] x 2  surgical repair and 
tightening of the left shoulder capsule for 
recurring dislocation.  He continues to have minor 
episodes of partial dislocation with shoulder pain 
and a minor degree of impaired mobility.  

X-rays of the left shoulder showed soft tissue calcifications 
along the inferior margin of the left shoulder joint around 
the humeral head inferiorly.  

A December 1995 VAMC outpatient treatment record showed that 
the veteran complained of left shoulder degenerative 
arthritis.  It was noted that the left shoulder subluxated 
and he complained he would have to assist the left arm to 
wipe his brow.  

A March 1997 report from an orthopedic surgeon, Baer I. 
Rambach, M.D., showed that the veteran had left shoulder 
reconstruction in 1962 because of recurrent dislocation of 
the shoulder, and again in the 1970's because of failure of 
the first procedure.  Dr. Rambach noted that although the 
veteran was not a good surgical risk for further surgery to 
his shoulder because of his extensive cardiac surgery, his 
shoulder continued to dislocate.  Dr. Rambach noted that 
clinically, the veteran demonstrated difficulty abducting and 
forward flexing the shoulder, as well as rotating the 
shoulder.  X-rays showed the humeral head to be located 
satisfactorily, and a stone staple in the lower part of the 
greater tuberosity area apparently holding the subscapularis 
tendon in place.  Dr. Rambach advised the veteran that the 
only treatment that would be helpful would be another attempt 
at reconstruction of the shoulder.  Dr. Rambach noted that 
the veteran continued to remain totally physically impaired 
from being able to engage in any type of gainful work.

In September 1997, the Board remanded this matter to the RO 
for additional evidentiary development.  In a September 1997 
letter to the veteran, the RO requested that the veteran 
complete a VA Form 21-4141, Authorization for Release of 
Information, for Dr. Rambach and for the facility or doctor 
(private or VA) where he sought treatment for symptoms 
relating to his postoperative dislocation of the left 
shoulder.  In response to the RO's letter, in October 1997, 
the veteran submitted VA Form 21-4141, Authorization for 
Release of Information, pertaining to treatment at Mid South 
Orthopedics & Sports Medicine Center, L.L.C. on March 24, 
1997 and October 3,1997, along with treatment reports from 
those dates.

In an October 1997 report, Dr. Rambach indicated that the 
veteran was evaluated on October 3, 1997.  Dr. Rambach noted 
that the veteran had a very unstable shoulder and could not 
count the number of times the shoulder dislocated.  The 
veteran reported that the shoulder would spontaneously 
dislocate, and he could voluntarily dislocate and relocate 
the shoulder in front of the examiner.  Dr. Rambach indicated 
that it seemed to be an anterior interior type of 
dislocation.  The veteran complained of almost constant pain 
and discomfort in his shoulder, and reported that there were 
periods of time when the pain was worse than other times, but 
he was never free of pain.  The veteran also reported that 
the pain interfered with normal activities, as well as 
resting and sleeping.  He used to obtain some relief from 
anti-inflammatory medications but indicated he could no 
longer take them because he was on cardiac medications and 
there was a conflict with the medications.  The veteran 
described that even menial use of the left upper extremity 
caused increased pain in the left shoulder.  It was noted 
that he was right hand dominant and he almost never used his 
left upper extremity for any type of activity.  

Physical examination showed a one-half inch less 
circumference of the left arm compared to the right arm.  
There was also generalized atrophy of the entire left 
shoulder girdle as compared to the right.  Furthermore, Dr. 
Rambach reported that functional loss was significant in that 
the veteran was able to only abduct his shoulder 20 degrees 
and forward flex to about the same.  It was noted that when 
he attempted to abduct or forward flex he experienced pain.  
The examiner also noted that the shoulder was unstable and 
had a tendency to sublux spontaneously.  Circumduction about 
the left shoulder was noted to be extremely painful and 
markedly limited at least 60 to 70 percent.  It was noted 
that manipulation of the left shoulder would cause the 
shoulder to sublux.  External rotation caused the shoulder to 
dislocate anteriorly and inferiorly, and the veteran made 
every attempt to not externally rotate the shoulder past 
neutral, because it might dislocate.  

Dr. Rambach noted that there was neuromuscular involvement in 
the shoulder area because of the degree of pain the veteran 
was having, as well as weakness of the musculature, including 
the deltoid muscles and the external rotators, including the 
teres major and minor muscles.  Dr. Rambach reported that 
normal range of motion of the left shoulder should be at 
least 180 degrees of abduction, 180 degrees forward flexion, 
35 to 45 degrees of external rotation, and close to 90 
degrees of internal rotation.  Dr. Rambach noted that because 
of the degree of lack of motion of the left shoulder, and the 
effect that this shoulder has on the entire function of the 
left upper extremity, there was excess fatigability and 
incoordination in the use of the upper extremity.  It was 
noted that the veteran was "stoic, rather than a 
complainer" and had a high threshold of pain, however, he 
still experienced significant discomfort during the 
examination.  Dr. Rambach also noted that the veteran's 
"visual behavior" was quite normal and there was no 
evidence that he was trying to magnify or embellish his 
complaints.  X-rays of the shoulder showed no changes from 
the previous x-rays.  Dr. Rambach opined that the veteran 
remained totally physically impaired from being able to 
engage in any type of gainful work and would remain so 
indefinitely or at least until there was some attempt to try 
to correct the problem.  

On VA examination in July 1998, the examiner noted that the 
entire package of the remand and medical records had been 
reviewed, and made specific reference to Dr. Rambach's March 
1997 evaluation and the June 1995 VA examination.  It was 
noted that the veteran complained of constant pain in the 
left shoulder and was afraid to move it due to it 
precipitating a dislocation.  The veteran also reported 
recurrent dislocation of the left shoulder.  He took Tylenol 
as occasion required.  The examiner noted that the veteran 
injured his shoulder in the early 1960s and since then he had 
experienced recurrent dislocations, and underwent 
reconstructive surgery in 1961 and again in 1971, with poor 
results.  It was noted that the veteran retired in 1992 due 
to heart disease.  The veteran reported that slight movements 
of the shoulder would, at times, cause a dislocation.  The 
veteran also reported that he could not move the left 
shoulder at all because he was afraid of causing dislocation 
and could not lift any weight with his left shoulder.  It was 
noted that he was right-handed.  The examiner was unable to 
perform the active and passive movements on the veteran's 
left shoulder because the veteran indicated that he preferred 
that this not be done as he was afraid of dislocating the 
left shoulder.  The left shoulder was noted to be "not 
enlarged", and there was mild wasting of the left deltoid 
and no tenderness of the left shoulder.  Recurrent 
dislocation of the left shoulder and chronic arthritis of the 
left shoulder were diagnosed.  The examiner opined that the 
veteran's recurrent dislocation of the left shoulder was a 
significant impairment in the use of the left shoulder and 
noted agreement with the veteran that he was very limited in 
movements of the left shoulder.  


Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held that 
the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  
(e) Incoordination, impaired ability to execute skilled 
movements smoothly.  
(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

The veteran's left shoulder disorder is currently rated 30 
percent disabling under Diagnostic Code 5201.  Under this 
code, when motion of the minor arm is limited to 25 degrees 
from the side, a 30 percent disability rating is assigned.  
38 C.F.R. §§ 4.71, Plate I, 4.71a, Diagnostic Code 5201.  
This is the highest rating under this code for impairment of 
the minor extremity.  Pursuant to Diagnostic Code 5200, which 
contemplates ankylosis of the scapulohumeral articulation, a 
30 percent rating may be assigned where there is intermediate 
ankylosis (i.e., between favorable and unfavorable).  To 
warrant a 40 percent rating, the evidence must show 
unfavorable ankylosis of the scapulohumeral articulation of 
the minor arm, with abduction limited to 25 degrees from the 
side.  Under the provisions of Diagnostic Code 5202, which 
contemplates other impairment of the humerus, there is no 
criteria for assigning a 30 percent rating.  A 40 percent 
rating may be assigned, however, when there is fibrous union 
of the humerus, and a 50 percent rating may be assigned if 
there is nonunion of the humerus of the minor arm.   Normal 
range of motion of the shoulder is from 0 to 180 degrees in 
flexion, from 0 to 180 degrees abduction, and from 0 to 90 
degrees in external rotation, and internal rotation.  
38 C.F.R. § 4.71, Plate I.  

On the record set forth above, the Board is satisfied that 
the veteran's left shoulder disability more nearly 
approximates the criteria for a 40 percent rating, and that 
this disability evaluation should be assigned.  In this 
regard, it is observed that the veteran's left shoulder 
disability encompasses recurrent dislocation and subluxation, 
severe limitation of motion, degenerative arthritis, and 
atrophy due to disuse.  Furthermore, the veteran consistently 
complains of pain, and he would be a candidate for further 
shoulder surgical repair, but for his non-service connected 
cardiac problems.  

The Board notes that the veteran's private physician reported 
that the veteran's functional loss was significant because 
the veteran was only able to abduct and forward flex to 20 
degrees, with pain, and circumduction was noted to be 
extremely painful and markedly limited.  This physician also 
noted that the veteran's shoulder was unstable, had a 
tendency to sublux spontaneously, and that manipulation of 
the left shoulder would cause the shoulder to sublux and 
dislocate anteriorly and inferiorly.  Moreover, due to the 
limitation of motion of the left shoulder and the effect that 
the shoulder had on the entire function of the left upper 
extremity, there was excess fatigability and incoordination 
in the use of the upper extremity.  

The most recent VA examination report, dated in July 1998, is 
consistent with the findings reported by the veteran's 
private physician.  During the VA examination, the veteran 
reported that he could not move the left shoulder at all 
because he was afraid of causing dislocation.  Mild wasting 
of the left deltoid was also observed, and the examiner 
opined that the veteran's recurrent dislocation of the left 
shoulder was a significant impairment in the use of the 
shoulder, noting that he was very limited in movements of the 
left shoulder.  

Although in this case, the veteran has not been specifically 
diagnosed to have left shoulder ankylosis, since the medical 
evidence reflects that abduction and forward flexion is 
limited to less than 25 degrees, there is well documented 
recurrent subluxation and dislocation, pain on motion, and 
atrophy due to disuse, for all practical purposes, the 
presence of unfavorable ankylosis has been shown.  As such, 
the veteran's disability picture is considered to more nearly 
approximate the criteria for a 40 percent rating for the 
minor extremity as contemplated by Diagnostic Code 5200.  

As for the provisions of DeLuca, and 38 C.F.R. §§ 4.40 and 
4.45 (addressing disability of the musculoskeletal system and 
joints, respectively), while evidence of pain was recorded in 
the October 1997 report by Dr. Rambach and on VA examination 
in July 1998, there is no suggestion that the pain results in 
functional impairment beyond what is contemplated by the 40 
percent disability rating assigned under Diagnostic Code 
5200, and awarded by this decision.  38 C.F.R. §§ 4.7, 4.40, 
4.45; DeLuca, supra.  A higher schedular rating would require 
evidence of disability equivalent to nonunion of the humerus 
of the minor arm, which has not been demonstrated here.  X-
rays in March 1997 showed that the humeral head was 
satisfactorily located, and subsequent x-rays showed no 
changes.  Therefore, a rating in excess of 40 percent is not 
warranted in this case.  

The Board also notes that the veteran has been diagnosed to 
have arthritis in the left shoulder, and his representative 
seems to have suggested in his December 1998 written 
presentation, that a separate rating for arthritis may be 
warranted.  In this regard, the Board notes that degenerative 
arthritis, established by x-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Diagnostic Code 5003.  Since the veteran's current rating is 
in fact, based on limitation of motion, an additional rating 
under Diagnostic Code 5003 would be inappropriate.  See 
38 C.F.R. § 4.14, which provides that the evaluation of the 
same disability under various diagnoses is to be avoided. 


ORDER

A 40 percent rating for a postoperative dislocation of the 
left shoulder is granted, subject to the regulations 
governing the payment of monetary awards.


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

- 12 -


- 2 -


